The books are within the letter of the law of foreign attachment. The trustee has no claim upon them and no interest in them, and, having no interest in the question whether the trustee is chargeable for them, did not object to the orders made at the trial term; and the defendants have not attempted to maintain their exception. There is a question whether the books *Page 583 
are in any way available for the payment of the defendants' debt to the plaintiffs through the process of receivership. If the defendants desire a consideration of that question, they can be heard on a motion to discharge the receiver, or on a motion of the plaintiffs for an order directing the receiver to take such a course as the plaintiffs may contend will be legally practicable.
Exception overruled.
STANLEY, J., did not sit: the others concurred.